Citation Nr: 0933596	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee sprain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the 10 percent evaluation for the 
Veteran's service-connected residuals of a right knee sprain.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 2004, the Veteran indicated that he 
wished to testify at a hearing before the Board at the local 
RO.  He subsequently submitted a statement in October 2004, 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2008).  

This case was previously before the Board in May 2008, at 
which time, the Board denied entitlement to an increased 
disability rating for right knee sprain, evaluated as 10 
percent disabling.  The Veteran appealed the Board's May 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By order dated December 2008, the Court 
granted a Joint Motion for Remand, vacated the May 2008 Board 
decision, and remanded the case for compliance with the terms 
of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Pursuant to the December 2008 Joint Motion for Remand, and 
upon preliminary review of the record with respect to the 
Veteran's claim for an increased rating for his service-
connected right knee disability, further development is 
required prior to final appellate review.  

The Veteran contends that his service-connected right knee 
disability has continued to worsen, and his disability is 
worse than the current evaluation contemplates.  See the 
August 2009 attorney letter.  Review of the evidentiary 
record shows that the Veteran's most recent VA examination in 
conjunction with his claim was conducted in March 2007.  
Given the Veteran's assertions, further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for his right knee disability since 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  If any 
identified medical records are 
unavailable or cannot be obtained, inform 
the Veteran and his attorney, and give 
them an opportunity to submit such 
information.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected right 
knee sprain.  Any indicated diagnostic 
tests and studies should be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) testing.  The 
report should list all subjective 
complaints and objective findings in 
detail, including the ROM of the leg, 
knee, and ankle in degrees.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
leg caused by any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the leg during 
flare-ups or when repeatedly used.  The 
Veteran's claims file, to include a copy 
of this remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  

3.  Send corrective or additional VCAA 
notice, if necessary.  38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159, (2008); 
Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  

4.  Thereafter, readjudicate the appeal.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



